Of course I concur in the rule stated, to the effect that when one justice of the court is disqualified and the others are equally divided the order of the trial court will be affirmed. But I think the opinion should disclose the conflict and the respective views. I am unable to state the grounds or reasons why anyone thinks there should be a recovery. I will state some of the reasons in opposition to a recovery.
Sig Ellingson  Company were brokers or commission men engaged in receiving and selling cattle for others for a commission on the South St. Paul market. Wentzel was engaged in the business of buying and selling cattle on his own account at or near Crookston, Minnesota. After buying the cattle for himself he shipped them to Sig Ellingson  Company at South St. Paul, and they sold the cattle for him and charged him a commission for such sale.
As I construe the record, the transaction between Ellingson Company and Wentzel was merely a loan of money by the former to the latter, and when the latter received the money it was his. *Page 51 
When he deposited it in the bank the money became the bank's money, and Wentzel was its creditor.
In my judgment the bank had the legal right to apply the deposit on Wentzel's indebtedness to the bank. Whether the bank's conduct in so doing was harsh is not to the point for our consideration. The deposit was in no sense a trust fund.
I think the record clearly establishes that the cattle which Wentzel bought with money lent by Ellingson  Company were his cattle and not the cattle of Ellingson  Company. In fact, Wentzel borrowed money from time to time from Ellingson 
Company to be used in his business as cattle buyer. He would ship his cattle to Ellingson  Company at South St. Paul, and they would sell the cattle, sending Wentzel sales sheet showing gross receipts and amount paid out for freight, yardage charge, feed, weighing, insurance, and inspection, and finally the commission of Ellingson  Company. After deducting these amounts, Ellingson  Company would also deduct such amount as they had theretofore advanced to Wentzel. Certainly Ellingson Company would not charge Wentzel a commission for selling their own cattle. Indeed, Wentzel himself testified as follows:
Q. "You stated on direct examination that when the Red River Valley Bank of Fisher was open you borrowed money from them for the purpose of negotiating these stock purchases and sales. Is that correct?
A. "Yes.
Q. "Later on, when that bank closed, from whom did you borrow money?
A. "Sig Ellingson Company.
* * * * * *
Q. "And this method of drawing sight drafts was simply a method of the Sig Ellingson Company in advancing money to you, was it not?
A. "Yes.
Q. "And so it was a loan on your part from them?
A. "A loan to help me along in business. *Page 52 
Q. "To purchase these cattle?
A. "Yes."
Moneys so borrowed from Ellingson  Company were not the only funds deposited in Wentzel's account with the Polk County State Bank. He carried all his business in that account, and he drew on it for all his business and personal expenses. The funds so carried in this account were a mixture of moneys raised from various sources as well as from Ellingson  Company.
STONE and OLSEN, JJ.
We concur in the above.